 
 
I 
111th CONGRESS
1st Session
H. R. 1583 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2009 
Mr. DeFazio (for himself, Mr. Taylor, Ms. Kaptur, Mr. Baird, Mr. Hare, and Mr. Nadler of New York) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Energy and Commerce and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To further competition in the insurance industry. 
 
 
1.Short titleThis Act may be cited as the Insurance Industry Competition Act of 2009. 
2.Antitrust enforcement authority 
(a)In generalThe Act of March 9, 1945 (59 Stat. 33; 15 U.S.C. 1011 et seq.) (commonly known as the McCarran-Ferguson Act) is amended— 
(1)in section 2(b) (15 U.S.C. 1012(b)), by— 
(A)inserting as it relates to unfair methods of competition, after Commission Act, as amended,; and 
(B)striking to the extent that such business is not regulated by State law and inserting The Federal Trade Commission Act, as it relates to areas other than unfair methods of competition, shall be applicable to the business of insurance to the extent that such business is not regulated by State law.; and 
(2)by striking section 3 (15 U.S.C. 1013). 
(b)Federal Trade Commission ActSection 6 of the Federal Trade Commission Act (15 U.S.C. 46) is amended by striking the third undesignated paragraph following subsection (i). 
3.Joint enforcement policy statementThe Department of Justice and the Federal Trade Commission may issue joint statements of their antitrust enforcement policies regarding joint activities in the business of insurance. 
 
